TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 1, 2017



                                    NO. 03-16-00731-CR


                               Jose Manuel Marin, Appellant

                                              v.

                                The State of Texas, Appellee




      APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment of conviction to reflect that the jury

found the first enhancement paragraph to be “TRUE” and that appellant pled “NOT TRUE” to

the second habitual enhancement paragraph.      The judgment of conviction, as modified, is

affirmed.   Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.